Title: To Thomas Jefferson from Edward Carrington, 24 April 1787
From: Carrington, Edward
To: Jefferson, Thomas



Dr. Sir
New York April 24. 1787

I had the honor to receive your favor of the 16th. of Jan. by Colo. Franks, and thank you sincerely as well for the confidence with which you claim my services, as for your friendly communications. The former you may at all times command: the latter will  not only be gratefully received, but repaid as far as my attempts to do so can go. The letters to your freinds were immediately forwarded under cover to Doctor Curry. The packages are committed to the care of Mr. Banister, who goes off this day by stage to Richmond. No gentleman before him has been travelling thither by this mode since the arrival of the packet, and to have committed them to the stage without the immediate Care of a person who was to go the whole way would have amounted to no more than a consignment to the first stage office in which they might have been deposited for a night, or perhaps to be thrown into the high way by the first traveller who might conceive himself incommoded by them. There is scarsely circumstance of any thing going safely that is casually committed to the stage. Mr. Banister intends to go immediately on, but should he, by any accident be delayed, he will more readily meet with a hand who is going to Richmond further on the way than I shall here, and is apprised of the dispatch which is necessary in the case.
You have doubtless been informed of the measure of a general Convention which was proposed by Virginia in the fall Session, for revising and thoroughly amending the Confederation. Some of the States hesitated upon the adoption of the measure as being unauthorised by Congress, and, of course, improper. To remove every possible difficulty, Congress came to a resolution in February, recommending its adoption; all the states have appointed deputies except Maryland, Connecticut and Rhode Island. Maryland is now in session, and that she will appoint, is not doubted. Connecticut is also in session, and it is believed will appoint. Rhode Island is at all points so anti-federal, and contemptible, that her neglecting the invitation, will probably occasion no demur whatever in the proceedings. The meeting is to take place in Philada. on the second Monday in May. Various are the conjectures as to the issue of this meeting, and still more various are the suggested remedies to the defects of our system. I am rather a zealot in the measure, because it will operate, at least as an alarm, but whether it will be productive of any immediate effects, may be doubtful. Perhaps that experiment has not yet been made of the present system, which could discover its defects, or point to their remedies;—I am certain it is very imperfect, but at the same time there are evident causes for its failure, other than those of defectiveness in the constructure. The best of Governments, like other things, can prosper alone by due attention. America was placed in possession of peace and independence under circumstances which have not only deprived her  political systems of the necessary care of her Citizens, but exposed her to the injurious designs of men, whose interest it has been to destroy the efficiency of Government. A great proportion of the people, being loaded with debt, have found an interest in promoting measures directly opposed to good government, and have been solicitous to direct the public affairs, whilst better men have been inactive, or engrossed by the alluring invitation of ease and plenty in our vast western and southern Regions.
The deputies to the convention for Virginia are Genl. Washington, E. Randolph, G. Wythe, John Blair, Geo. Mason, J. Madison and Jas. McClurg. Mr. Henry, Mr. R. H. Lee and Genl. Nelson have declined appointments which were offered them. Genl. Washington it is hoped will attend but there is some reason to apprehend the contrary—his state of health is not a good one.
I am pleased to hear of the impressions which have been received in Europe with respect to the late commotions in Massachusetts. A perfect quiet prevails there now, but it is said the elections for the ensuing year are not free of the influence of the Malcontents.
The Convention will be productive of things worth communicating to you, and I will do myself the pleasure to write by the first opportunity that offers after its commencement.
Be good enough to present me to Mr. Short, to whom I will write by the next packet.
I have the Honour to be with great respect & Esteem Dr. Sir Your Most obt. Servt.,

Ed. Carrington

